Citation Nr: 0920758	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  02-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected right index finger fracture residuals.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1967 to August 1969.  

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas (the 
RO).

In an August 2000 rating decision, the RO, in pertinent part, 
denied the Veteran's claim of entitlement to service 
connection for chronic essential hypertension.  
In March 2003, the RO denied entitlement to service 
connection for arthritis of the lumbar spine; and granted 
service connection for residuals of a right index fracture, 
with a noncompensable [zero percent] disability rating 
assigned. 

In March 2006, the Board continued the noncompensable 
disability rating assigned to the Veteran's index finger 
fracture residuals and denied service connection for chronic 
essential hypertension and arthritis of the lumbar spine.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a Memorandum Decision dated October 16, 2008, the Court 
vacated the Board's decision and remanded the case.  In 
essence, the Court's decision stated that the medical 
examinations provided to the Veteran by VA were inadequate 
for rating purposes. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.



Issues not on appeal

In the above-mentioned March 2006 decision, the Board 
dismissed the Veteran's claim regarding the propriety of an 
April 28, 1970 RO decision and his claim of entitlement to 
service connection for dental trauma.  The Court noted that 
the Veteran made no arguments regarding these two claims on 
appeal and deemed the issues abandoned.  Accordingly, those 
issues have been resolved and are no longer in appellate 
status.


REMAND

For reasons stated immediately below, the Board finds that 
this case must be remanded for further evidentiary 
development.

1.  Entitlement to an increased (compensable) rating for 
service-connected right index finger fracture residuals.

The Veteran was afforded a VA examination in February 2003.  
On appeal, the Veteran argued that the examination report was 
inadequate because it did not state the degree of additional 
impairment caused from pain due to cold weather.  

In its Memorandum Decision, the Court stated that Veteran 
"has made it clear that he suffers most from the residuals 
of his index finger fracture during cold weather."  The 
Court found that it was not clear whether the Veteran's 
complaints of increased symptomatology during cold weather 
were contemplated in the Veteran's February 2003 VA 
examination. The Memorandum Decision specifically referred to 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994) [if there is a 
medically established history of recurrence and remission of 
a disability, with the period of recurrence over a long 
period of time, another examination during period of flare-up 
of disability is required].  


2.  Entitlement to service connection for hypertension.

In the October 2008 Memorandum Decision, the Court found that 
the Board's decision to deny the Veteran's claim of 
entitlement to service connection for hypertension lacked 
adequate reasons and bases.  Specifically, the Court observed 
that the Board's analysis relied upon an August 2004 VA 
examination report that was found to be inadequate for rating 
purposes by the RO.  It was additionally noted that the 
Board's March 2006 decision failed to address the examiner's 
amended opinion.    

In a November 2007 appellee brief, a representative from VA's 
Office of General Counsel conceded that "it is unclear from 
the VA examiner's amended opinion in March 2005 as to whether 
he believed that [the Veteran] had hypertension that 
preexisted service."  

A remand for an additional medical opinion is necessary. 

3.  Entitlement to service connection for arthritis of the 
lumbar spine.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim. 

In the now-vacated March 2006 decision, the Board found that 
a VA medical examination was not necessary for the Veteran's 
lumbar spine as there was no evidence establishing that an 
event, injury or disease occurred in service.  The Court 
noted that in May 1970, less than one year after separation, 
the Veteran complained of "having back pains frequently 
since being discharged [and] while in service."  
The Court concluded that McLendon element (2), and therefore 
all McLendon elements have been met, and the Board's 
determination not to request a medical examination was 
erroneous.  Accordingly, a medical examination is needed as 
to this issue also. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA should arrange for an examination 
of the Veteran's index finger.  Such 
examination should be scheduled during a 
time of flare-up, which according to the 
Veteran coincides with cold weather.  The 
examining health care professional should 
identify the degree, if any, of any 
functional loss due top the service-
connected disability, to include factors 
such as limitation of motion, weakness, 
fatiguability and incoordination due to 
pain.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.

2.  VBA should arrange for a physician 
with appropriate experience to review the 
Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
(1) whether the Veteran's hypertension 
existed prior to service, and, if so, 
whether it was aggravated by service; and 
(2) whether any relationship exists 
between the hypertension and the Veteran's 
military service.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.

3.  VBA should arrange for an examination 
of the Veteran's lumbar spine.  The 
examiner provide an opinion, with 
supporting rationale, as to whether the 
Veteran's degenerative joint disease of 
the lumbar spine is related to his 
military service.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.

4.  After undertaking any additional 
evidentiary or procedural development it 
deems necessary, VBA should then 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal remain denied, 
VBA should provide the Veteran and his 
attorney with a supplemental statement of 
the case (SSOC) and allow an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




